DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-23 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-23 are rejected herein.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/23/2019 It is noted, however, that applicant has not filed a certified copy of the CN2019216003972 application as required by 37 CFR 1.55. The electronic retrieval of the priority document was failed on 2/03/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The Examiner suggests the use of colon (:) after the term “comprising” to separate the body of the claim from its preamble.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 16-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Grey (U.S. Pat. Pub. No. 20100309615 A1).
Regarding claim 1, Grey teaches an adjustment apparatus, wherein, comprises a first support (Grey; Figs. 11-11a; 30);
 	a second support (Grey; 34), the second support being rotatably coupled to the first support; the second support comprising a fixed portion (Grey; 56, or, 56 and upper portion of 34);
 	a first adjustment assembly (Grey; 32, left, 32 right, 56) comprising a connecting piece (Grey; 76, 38 left, 38 right) and a driving member (Grey; 86); the connecting piece defining a hook (Grey; 38 left, 38, right) and a first sliding groove (Grey; 40); one end of the driving member being blocked by the connecting piece, and further rotating relative to the connecting piece, the other end of the driving member extending along a direction close to the fixed portion, and being further screwed to the 
Regarding claim 2, Grey teaches the connecting piece (Grey; 76) comprises a main body (Grey; body of 76 and 34 left, 34 right) and a bending portion (Grey; bent portion defining 38); the bending portion is coupled to a top portion of a side of the main body; the top portion defines a first through hole (Grey; hole receiving 78); the one end of the driving member is blocked and coupled to the first through hole of the top portion; the fixed portion (Grey; 56, upper portion of 34) protrudes from the second support (Grey; 34), and the fixed portion passes through the first sliding groove (Grey; 40) of the connecting piece, and the other end of the driving member extends towards a direction away from the top portion until it is screwed to the fixed portion (see Fig. 11a for configuration).
Regarding claim 8, Grey teaches The adjustment apparatus according to claim 1, wherein, the first sliding groove (Grey; 40) has a first end and second end opposite to the first end; when the fixed portion (Grey; 56) abuts the first end or the second end, the other end of the driving member (Grey; 86) is always coupled to the fixed portion.
Regarding claim 16, Grey teaches the first support further comprises a rotating member (Grey; 52); the second support (Grey; 34) defines a connecting hole (Grey; hole receiving 52); the rotating member passes through the connecting hole of the second support, such that the second support is rotatably coupled to the first support.
Regarding claim 17, Grey teaches the first support further defines a limiting groove (Grey; 48); the second support further comprises a fastening piece (Grey; 50); 
Regarding claim 18, Grey teaches a length of the first support (Grey; 30) is greater than that of the second support (Grey; 34); when the fastening piece slides to one end of the limiting groove of the first support, one end of the second support abuts the first support.
Regarding claim 20, Grey teaches the adjustment apparatus further comprises a fixed support (Grey; Fig. 7); the fixed support comprises two sets of horizontal brackets (Grey;18, 18a ) and vertical brackets (Grey; 20) coupled with each other; the hook of the connecting piece is engaged with the fixed support, such that the adjustment apparatus is fixed through the fixed support.
Regarding claim 21, Grey teaches the first support defines first fixing holes (Grey; 44 top) and second fixing holes (Grey; 44 bottom), such that the first support is fixed by using the first fixing holes and the second fixing holes.
Regarding claim 22, Grey teaches the first fixing holes (Grey; 44 top) of the first support comprises at least two through holes, and the second fixing holes (Grey; 44 bottom) comprises at least two hollow grooves.	

	Allowable Subject Matter
Claims 3-7, 9-15, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631